DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al (Pub. No: US 20160044639 A1) in view of Yamada (US Patent 9357460 B2) and Zhang et al (Pub. No: US 20150215827 A1).
Regarding claim 1, Yi et al discloses a method (15f, fig. 18) performed by a user equipment  (UE 10; paragraph 0046-0047, 0065), the method comprising: receiving (UE 10: a UE transmit/receive data via a PDSCH, which is a physical channel, using a DL-SCH which is a transmission channel), from a base station (eNodeB 20), a radio resource control reconfiguration message (the RRC reconfiguration message includes mobility control information; the RRC-ConnectionReconfiguration message includes the radioResourceConfigDedicated, the UE may perform the radio resource configuration procedure; paragraph 0060, 0065, 0066) ; and identifying whether the RRC reconfiguration message (the RRC reconfiguration message indicates change of security configuration including security key change; the RRC reconfiguration message indicates that the UE disables the PDCP reordering function immediately; paragraph 0014-0015; paragraph 0182-0189) includes a packet data convergence protocol re-establishment indicator to perform a PDCP re-establishment for a data radio bearer (perform an exchange of RRC signaling and MAC control element; PDCP Re-Establishment in UL Data Transfer Procedures: when upper layers request a PDCP re-establishment, the UE may reset the header compression protocol for uplink and start with an IR state in U-mode, and apply the ciphering algorithm and key provided by upper layers during the re-establishment procedure ; paragraph 0107-0108); if the RRC reconfiguration message includes the PDCP re-establishment indicator, performing the PDCP re-establishment (perform an exchange of RRC signaling and MAC control element; PDCP Re-Establishment in UL Data Transfer Procedures: when upper layers request a PDCP re-establishment, the UE may reset the header compression protocol for uplink and start with an IR state in U-mode, and apply the ciphering algorithm and key provided by upper layers during the re-establishment procedure ; paragraph 0107-0108). In addition, if the received RRCConnectionReconfiguration includes the sCellToReleaseList, the UE may perform SCell release; if the RRCConnectionReconfiguration message includes the radioResourceConfigDedicated, the UE may perform the radio resource configuration procedure;  paragraph 0183; in addition, the RRC reconfigurarion  message indicates the PDCP entity is re-established; the RRC reconfiguration message includes mobility control information; paragraph 0110, 0124, 0130, 0182, 0221). Note that the security key and the header compression can also be changed at MeNB handover; the PDCP PDUs stored in the reordering buffer are ciphered with old security key and compressed with old header compression (paragraph 0189). Furthermore, the MAC layer of a second layer provides a service to a radio link control layer of a higher layer via a logical channel. The RLC layer of the second layer supports reliable data transmission. A function of the RLC layer may be implemented by a functional block of the MAC layer (paragraph 0053-0054).  
However, Yi et al does not specifically teach that the RRC reconfiguration message does not include the PDCP re-establishment indicator, performing, based on a retransmission indication, a retransmission of PDCP data for the DRB that have not been acknowledged.  
On the other hand, Yamada, from the same field of endeavor, discloses a UE 102 that receives an RRC connection reconfiguration message that includes a connection control message. The connection control message may indicate whether a dedicated RACH preamble identity (a random-access preamble identity) is included in the connection control message (whether a dedicated RACH preamble is indicated in the connection control message). If the connection control message includes a dedicated RACH preamble identity, the UE 102 may perform a non-contention-based random-access procedure. By comparison, if the connection control message does not include a dedicated RACH preamble identity, the UE 102 may perform a contention-based random-access procedure (col. 50, lines 50-65). In response to an RRC connection reconfiguration message including the connection control message, the UE 102 may perform a random-access procedure. The RRC connection reconfiguration message (RRCConnection reconfiguration) may carry a handover command . The RRC connection reconfiguration message (RRCConnection reconfiguration) may also carry a connection control message (col. 8, line 66-col. 9, line 22; col. 9, lines 24-60). Furthermore, the eNB module 182 may also generate an RRC connection reconfiguration message to be signaled to the UE 102. The RRC connection reconfiguration  message may or may not include a handover command and a connection control message. For instance, the eNB 160 may receive the handover command and the connection control message from another eNB as a transparent container. The eNB 160 may generate an RRC connection reconfiguration message that may include the received transparent container and may send the RRC connection reconfiguration message to the UE 102 (col. 15, lines 6-60). If the RRC connection reconfiguration message includes a handover command (MobilityControlInfo), the UE 102 may perform a handover procedure. In the handover command, a dedicated RACH preamble may be included (col. 17, lines 1-26). In addition, the control plane protocol stock for the UE 1002 may include PDCP 1039a, RLC 1041a, MAC 1043a and PHY 1045a sublayers (col. 21, lines 24-36; col. 21, line 62-col. 22, line 6). Furthermore, the RRC connection reconfiguration  message that includes a handover command may direct the UE 102 to perform a handover in a radio connection. Performing a handover may include updating a C-RNTI of the UE 102. For example, if the UE 102 is in an RRC_CONNECTED state, the C-RNTI may be changed (updated) at a handover procedure (col. 27, line 48-col. 28, line 29; col. 29, line 25-col. 30, line 24). It is shown above that, Yamada teaches that the RRC reconfiguration message does not include the PDCP re-establishment indicator, performing, based on a retransmission indication, a retransmission of PDCP data for the DRB that have not been acknowledged.  
Zhang et al also discloses a communication module that may include PDCP circuitry to identify, generate, or interpret one or more PDCP packets or signals, where the PDCP circuitry may be configured to perform reordering of PDCP packets (paragraph 0021, 0100). Note that the reordering process is based on a PDCP reordering indication received from the MeNB in a radio resource control signal, a medium access control element, or a physical layer signal. The PDCP circuitry is further to initiate a timer related to the reordering process; and stop the reordering process upon expiration of the timer (paragraph 0076-0077, 0094-0095). Furthermore, the UE 205 may provide the indication in a PDCP status report. For instance, the PDCP status report may be configured based on an information element (IE) received by the UE 205 from an entity of the core network. The information element (IE) may be called “PDCP-Config” and may be used to configure a periodic transmission by the UE 205 of a PDCP status report to the MeNB 215. The PDCP-Config IE, may include an indication of a timer that may be referred to as a “prohibit timer “(paragraph 0032, 0034). In addition, the MeNB 215 may include the PDCP status report request in an RRC signal, a MAC CE, or a physical layer signal. The RRC signal could include, for example, an RRCConnectionReconfiguration message, which may trigger the UE 205 to disconnect from the SeNB 225 (paragraph 0035, 0036, 0039, 0042). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Zhang to the modified system of Yamada and Yi in order to provide a method for allowing a user equipment to identify parameters related to a PDCP reordering process for the purpose of processing a PDCP reordering function in a dual connectivity system.
Regarding claim 2, Yi et al as modified discloses a method (15f, fig. 18) user equipment  (UE 10; paragraph 0046-0047, 0065), the method comprising: receiving (UE 10: a UE transmit/receive data via a PDSCH, which is a physical channel, using a DL-SCH which is a transmission channel), from a base station (eNodeB 20), a radio resource control reconfiguration message (the RRC reconfiguration message includes mobility control information; the RRC-ConnectionReconfiguration message includes the radioResourceConfigDedicated, the UE may perform the radio resource configuration procedure; paragraph 0060, 0065, 0066), wherein the DRB is an acknowledge mode, AM, DRB, wherein the RRC reconfiguration message (the UE may perform the radio resource configuration procedure;  paragraph 0183; in addition, the RRC reconfigurarion  message indicates the PDCP entity is re-established; the RRC reconfiguration message includes mobility control information; paragraph 0184-0185) is associated with a handover for the AM DRB, and wherein the RRC reconfiguration message indicates a reset of a MAC entity and a re- establishment of a radio link control, RLC, entity (if the RRCConnectionReconfiguration message includes the measConfig, the UE may perform the measurement configuration procedure; paragraph 0149, 0184; paragraph 0124-0125).
 Regarding claim 3, Yi et al as modified discloses a method (15f, fig. 18) user equipment  (UE 10; paragraph 0046-0047, 0065), the method comprising: receiving (UE 10: a UE transmit/receive data via a PDSCH, which is a physical channel, using a DL-SCH which is a transmission channel), from a base station (eNodeB 20), a radio resource control reconfiguration message (the RRC reconfiguration message includes mobility control information; the RRC-ConnectionReconfiguration message includes the radioResourceConfigDedicated, the UE may perform the radio resource configuration procedure; paragraph 0060, 0065, 0066),  wherein the PDCP re-establishment is performed with a security key change (the RRC reconfiguration message indicates change of security configuration including security key change; paragraph 0014-0015), and wherein the retransmission of the PDCP data is performed without a security key change (the security key and the header compression can also be changed at MeNB handover ; paragraph 0107-0108).
Regarding claim 4, Yi et al as modified discloses a method (15f, fig. 18) user equipment  (UE 10; paragraph 0046-0047, 0065), the method comprising: receiving (UE 10: a UE transmit/receive data via a PDSCH, which is a physical channel, using a DL-SCH which is a transmission channel), from a base station (eNodeB 20), a radio resource control reconfiguration message (the RRC reconfiguration message includes mobility control information; the RRC-ConnectionReconfiguration message includes the radioResourceConfigDedicated, the UE may perform the radio resource configuration procedure; paragraph 0060, 0065, 0066), wherein the retransmission indication requests the UE (a UE comprising a receiver configured to receive a request message from a network, and a transmitter configured to transmit the transmission or reception timing information to the network; paragraph 0065, 0066) to perform the retransmission of the PDCP data is performed without a reset of robust header compression, ROHC (read as: PDCP Re-Establishment in UL Data Transfer Procedures: when upper layers request a PDCP re-establishment, the UE may reset the header compression protocol for uplink and start with an IR state in U-mode; paragraph 0107-0108).
  Regarding claim 5, Yi et al as modified discloses a method (15f, fig. 18) user equipment  (UE 10; paragraph 0046-0047, 0065), the method comprising: receiving (UE 10: a UE transmit/receive data via a PDSCH, which is a physical channel, using a DL-SCH which is a transmission channel), from a base station (eNodeB 20), a radio resource control reconfiguration message (the RRC reconfiguration message includes mobility control information; the RRC-ConnectionReconfiguration message includes the radioResourceConfigDedicated, the UE may perform the radio resource configuration procedure; paragraph 0060, 0065, 0066), wherein the retransmission of the PDCP data (the RRC reconfigurarion  message indicates the PDCP entity is re-established; the RRC reconfiguration message includes mobility control information; paragraph 0184-0185) is performed for a bearer type change from a split DRB to master cell group, MCG, DRB or secondary cell group, SCG, DRB without a termination point change (if the RRCConnectionReconfiguration message includes the measConfig, the UE may perform the measurement configuration procedure; paragraph 0149, 0184; paragraph 0124-0125).
Regarding claim 6, Yi et al discloses a method (15f, fig. 18) method performed by a base station (eNodeB 20), the method comprising: identifying whether a packet data convergence protocol re-establishment for a data radio bearer () is required or not; if the PDCP re-establishment is required, transmitting, to a user equipment (UE), a radio resource control reconfiguration message (the RRC reconfiguration message includes mobility control information; the RRC-ConnectionReconfiguration message includes the radioResourceConfigDedicated, the UE may perform the radio resource configuration procedure; paragraph 0060, 0065, 0066) including a PDCP re-establishment indicator to perform the PDCP re-establishment for the DRB (perform an exchange of RRC signaling and MAC control element; PDCP Re-Establishment in UL Data Transfer Procedures: when upper layers request a PDCP re-establishment, the UE may reset the header compression protocol for uplink and start with an IR state in U-mode, and apply the ciphering algorithm and key provided by upper layers during the re-establishment procedure ; paragraph 0107-0108); and if the PDCP re-establishment is not required, transmitting, to the UE, a RRC reconfiguration message without the PDCP re-establishment indicator (perform an exchange of RRC signaling and MAC control element; PDCP Re-Establishment in UL Data Transfer Procedures: when upper layers request a PDCP re-establishment, the UE may reset the header compression protocol for uplink and start with an IR state in U-mode, and apply the ciphering algorithm and key provided by upper layers during the re-establishment procedure ; paragraph 0107-0108). In addition, if the received RRCConnectionReconfiguration includes the sCellToReleaseList, the UE may perform SCell release; if the RRCConnectionReconfiguration message includes the radioResourceConfigDedicated, the UE may perform the radio resource configuration procedure;  paragraph 0183; in addition, the RRC reconfigurarion  message indicates the PDCP entity is re-established; the RRC reconfiguration message includes mobility control information; paragraph 0110, 0124, 0130, 0182, 0221). Note that the security key and the header compression can also be changed at MeNB handover; the PDCP PDUs stored in the reordering buffer are ciphered with old security key and compressed with old header compression (paragraph 0189). Furthermore, the MAC layer of a second layer provides a service to a radio link control layer of a higher layer via a logical channel. The RLC layer of the second layer supports reliable data transmission. A function of the RLC layer may be implemented by a functional block of the MAC layer (paragraph 0053-0054). 
However, Yi et al does not specifically teach that the RRC reconfiguration message without the PDCP re-establishment indicator indicates, based on a retransmission indication, a retransmission of PDCP data for the DRB that have not been acknowledged.
On the other hand, Yamada, from the same field of endeavor, discloses a UE 102 that receives a RRC connection reconfiguration message that includes a connection control message. The connection control message may indicate whether a dedicated RACH preamble identity (a random-access preamble identity) is included in the connection control message (whether a dedicated RACH preamble is indicated in the connection control message). If the connection control message includes a dedicated RACH preamble identity, the UE 102 may perform a non-contention-based random-access procedure. By comparison, if the connection control message does not include a dedicated RACH preamble identity, the UE 102 may perform a contention-based random-access procedure (col. 50, lines 50-65). In response to an RRC connection reconfiguration message including the connection control message, the UE 102 may perform a random-access procedure. The RRC connection reconfiguration message (RRCConnection reconfiguration) may carry a handover command . The RRC connection reconfiguration message (RRCConnection reconfiguration) may also carry a connection control message (col. 8, line 66-col. 9, line 22; col. 9, lines 24-60). Furthermore, the eNB module 182 may also generate an RRC connection reconfiguration message to be signaled to the UE 102. The RRC connection reconfiguration  message may or may not include a handover command and a connection control message. For instance, the eNB 160 may receive the handover command and the connection control message from another eNB as a transparent container. The eNB 160 may generate an RRC connection reconfiguration message that may include the received transparent container and may send the RRC connection reconfiguration message to the UE 102 (col. 15, lines 6-60). If the RRC connection reconfiguration message includes a handover command (MobilityControlInfo), the UE 102 may perform a handover procedure. In the handover command, a dedicated RACH preamble may be included (col. 17, lines 1-26). In addition, the control plane protocol stock for the UE 1002 may include PDCP 1039a, RLC 1041a, MAC 1043a and PHY 1045a sublayers (col. 21, lines 24-36; col. 21, line 62-col. 22, line 6). Furthermore, the RRC connection reconfiguration  message that includes a handover command may direct the UE 102 to perform a handover in a radio connection. Performing a handover may include updating a C-RNTI of the UE 102. For example, if the UE 102 is in an RRC_CONNECTED state, the C-RNTI may be changed (updated) at a handover procedure (col. 27, line 48-col. 28, line 29; col. 29, line 25-col. 30, line 24). It is shown above that, Yamada teaches that the RRC reconfiguration message without the PDCP re-establishment indicator indicates, based on a retransmission indication, a retransmission of PDCP data for the DRB that have not been acknowledged.
Zhang et al also discloses a communication module that may include PDCP circuitry to identify, generate, or interpret one or more PDCP packets or signals, where the PDCP circuitry may be configured to perform reordering of PDCP packets (paragraph 0021, 0100). Note that the reordering process is based on a PDCP reordering indication received from the MeNB in a radio resource control signal, a medium access control element, or a physical layer signal. The PDCP circuitry is further to initiate a timer related to the reordering process; and stop the reordering process upon expiration of the timer (paragraph 0076-0077, 0094-0095). Furthermore, the UE 205 may provide the indication in a PDCP status report. For instance, the PDCP status report may be configured based on an information element (IE) received by the UE 205 from an entity of the core network. The information element (IE) may be called “PDCP-Config” and may be used to configure a periodic transmission by the UE 205 of a PDCP status report to the MeNB 215. The PDCP-Config IE, may include an indication of a timer that may be referred to as a “prohibit timer “(paragraph 0032, 0034). In addition, the MeNB 215 may include the PDCP status report request in an RRC signal, a MAC CE, or a physical layer signal. The RRC signal could include, for example, an RRCConnectionReconfiguration message, which may trigger the UE 205 to disconnect from the SeNB 225 (paragraph 0035, 0036, 0039, 0042). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Zhang to the modified system of Yamada and Yi in order to provide a method for allowing a user equipment to identify parameters related to a PDCP reordering process for the purpose of processing a PDCP reordering function in a dual connectivity system.
Regarding claim 7, Yi et al as modified discloses a method (15f, fig. 18) method performed by a base station (eNodeB 20), wherein the DRB is an acknowledge mode, AM, DRB, wherein the RRC reconfiguration message with or without the PDCP re-establishment indicator is associated with a handover for the AM DRB, and wherein the RRC reconfiguration message (the UE may perform the radio resource configuration procedure;  paragraph 0183; in addition, the RRC reconfigurarion  message indicates the PDCP entity is re-established; the RRC reconfiguration message includes mobility control information; paragraph 0184-0185) with or without the PDCP re-establishment indicator indicates a reset of a MAC entity and a re-establishment of a radio link control, RLC, entity (if the RRCConnectionReconfiguration message includes the measConfig, the UE may perform the measurement configuration procedure; paragraph 0149, 0184; paragraph 0124-0125).
 Regarding claim 8, Yi et al as modified discloses a method (15f, fig. 18) method performed by a base station (eNodeB 20), wherein the PDCP re-establishment is triggered with a security key change (the RRC reconfiguration message indicates change of security configuration including security key change; paragraph 0014-0015), and wherein the retransmission of the PDCP data is triggered without a security key change (the security key and the header compression can also be changed at MeNB handover ; paragraph 0107-0108).
Regarding claim 9, Yi et al as modified discloses a method (15f, fig. 18) method performed by a base station (eNodeB 20), wherein the retransmission indication requests the UE (a UE comprising a receiver configured to receive a request message from a network, and a transmitter configured to transmit the transmission or reception timing information to the network; paragraph 0065, 0066) to perform the retransmission of the PDCP data is performed without a reset of robust header compression, ROHC (read as: PDCP Re-Establishment in UL Data Transfer Procedures: when upper layers request a PDCP re-establishment, the UE may reset the header compression protocol for uplink and start with an IR state in U-mode; paragraph 0107-0108).
 Regarding claim 10, Yi et al as modified discloses a method (15f, fig. 18) method performed by a base station (eNodeB 20), wherein the retransmission of the PDCP data (the RRC reconfigurarion  message indicates the PDCP entity is re-established; the RRC reconfiguration message includes mobility control information; paragraph 0184-0185) is triggered for a bearer type change from a split DRB to master cell group, MCG, DRB or secondary cell group, SCG, DRB without a termination point change (if the RRCConnectionReconfiguration message includes the measConfig, the UE may perform the measurement configuration procedure; paragraph 0149, 0184; paragraph 0124-0125). 
 Regarding claim 11, Yi et al discloses a user equipment (UE 10: a UE transmit/receive data via a PDSCH), comprising: at least one transceiver; and at least one processor coupled to the at least one transceiver and configured to: receive, from a base station, a radio resource control (RRC) reconfiguration message (the RRC reconfiguration message includes mobility control information; the RRC-ConnectionReconfiguration message includes the radioResourceConfigDedicated, the UE may perform the radio resource configuration procedure; paragraph 0060, 0065, 0066); and identify whether the RRC reconfiguration message includes a packet data convergence protocol (PDCP) re-establishment indicator to perform a PDCP re-establishment for a data radio bearer (perform an exchange of RRC signaling and MAC control element; PDCP Re-Establishment in UL Data Transfer Procedures: when upper layers request a PDCP re-establishment, the UE may reset the header compression protocol for uplink and start with an IR state in U-mode, and apply the ciphering algorithm and key provided by upper layers during the re-establishment procedure ; paragraph 0107-0108); if the RRC reconfiguration message includes the PDCP re-establishment indicator, perform the PDCP re-establishment (perform an exchange of RRC signaling and MAC control element; PDCP Re-Establishment in UL Data Transfer Procedures: when upper layers request a PDCP re-establishment, the UE may reset the header compression protocol for uplink and start with an IR state in U-mode, and apply the ciphering algorithm and key provided by upper layers during the re-establishment procedure ; paragraph 0107-0108). In addition, if the received RRCConnectionReconfiguration includes the sCellToReleaseList, the UE may perform SCell release; if the RRCConnectionReconfiguration message includes the radioResourceConfigDedicated, the UE may perform the radio resource configuration procedure;  paragraph 0183; in addition, the RRC reconfigurarion  message indicates the PDCP entity is re-established; the RRC reconfiguration message includes mobility control information; paragraph 0110, 0124, 0130, 0182, 0221). Note that the security key and the header compression can also be changed at MeNB handover; the PDCP PDUs stored in the reordering buffer are ciphered with old security key and compressed with old header compression (paragraph 0189). Furthermore, the MAC layer of a second layer provides a service to a radio link control layer of a higher layer via a logical channel. The RLC layer of the second layer supports reliable data transmission. A function of the RLC layer may be implemented by a functional block of the MAC layer (paragraph 0053-0054).  
However, Yi et al does not specifically teach that the RRC reconfiguration message does not include the PDCP re-establishment indicator, performing, based on a retransmission indication, a retransmission of PDCP data for the DRB that have not been acknowledged.  
On the other hand, Yamada, from the same field of endeavor, discloses a UE 102 that receives an RRC connection reconfiguration message that includes a connection control message. The connection control message may indicate whether a dedicated RACH preamble identity (a random-access preamble identity) is included in the connection control message (whether a dedicated RACH preamble is indicated in the connection control message). If the connection control message includes a dedicated RACH preamble identity, the UE 102 may perform a non-contention-based random-access procedure. By comparison, if the connection control message does not include a dedicated RACH preamble identity, the UE 102 may perform a contention-based random-access procedure (col. 50, lines 50-65). In response to an RRC connection reconfiguration message including the connection control message, the UE 102 may perform a random-access procedure. The RRC connection reconfiguration message (RRCConnection reconfiguration) may carry a handover command . The RRC connection reconfiguration message (RRCConnection reconfiguration) may also carry a connection control message (col. 8, line 66-col. 9, line 22; col. 9, lines 24-60). Furthermore, the eNB module 182 may also generate a RRC connection reconfiguration message to be signaled to the UE 102. The RRC connection reconfiguration  message may or may not include a handover command and a connection control message. For instance, the eNB 160 may receive the handover command and the connection control message from another eNB as a transparent container. The eNB 160 may generate a RRC connection reconfiguration message that may include the received transparent container and may send the RRC connection reconfiguration message to the UE 102 (col. 15, lines 6-60). If the RRC connection reconfiguration message includes a handover command (MobilityControlInfo), the UE 102 may perform a handover procedure. In the handover command, a dedicated RACH preamble may be included (col. 17, lines 1-26). In addition, the control plane protocol stock for the UE 1002 may include PDCP 1039a, RLC 1041a, MAC 1043a and PHY 1045a sublayers (col. 21, lines 24-36; col. 21, line 62-col. 22, line 6). Furthermore, the RRC connection reconfiguration  message that includes a handover command may direct the UE 102 to perform a handover in a radio connection. Performing a handover may include updating a C-RNTI of the UE 102. For example, if the UE 102 is in an RRC_CONNECTED state, the C-RNTI may be changed (updated) at a handover procedure (col. 27, line 48-col. 28, line 29; col. 29, line 25-col. 30, line 24). It is shown above that, Yamada teaches that the RRC reconfiguration message does not include the PDCP re-establishment indicator, performing, based on a retransmission indication, a retransmission of PDCP data for the DRB that have not been acknowledged.  
Zhang et al also discloses a communication module that may include PDCP circuitry to identify, generate, or interpret one or more PDCP packets or signals, where the PDCP circuitry may be configured to perform reordering of PDCP packets (paragraph 0021, 0100). Note that the reordering process is based on a PDCP reordering indication received from the MeNB in a radio resource control signal, a medium access control element, or a physical layer signal. The PDCP circuitry is further to initiate a timer related to the reordering process; and stop the reordering process upon expiration of the timer (paragraph 0076-0077, 0094-0095). Furthermore, the UE 205 may provide the indication in a PDCP status report. For instance, the PDCP status report may be configured based on an information element (IE) received by the UE 205 from an entity of the core network. The information element (IE) may be called “PDCP-Config” and may be used to configure a periodic transmission by the UE 205 of a PDCP status report to the MeNB 215. The PDCP-Config IE, may include an indication of a timer that may be referred to as a “prohibit timer “(paragraph 0032, 0034). In addition, the MeNB 215 may include the PDCP status report request in an RRC signal, a MAC CE, or a physical layer signal. The RRC signal could include, for example, an RRCConnectionReconfiguration message, which may trigger the UE 205 to disconnect from the SeNB 225 (paragraph 0035, 0036, 0039, 0042). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Zhang to the modified system of Yamada and Yi in order to provide a method for allowing a user equipment to identify parameters related to a PDCP reordering process for the purpose of processing a PDCP reordering function in a dual connectivity system.
	Regarding claim 12, Yi et al as modified discloses a user equipment (UE 10: a UE transmit/receive data via a PDSCH), wherein the DRB is an acknowledge mode, AM, DRB, wherein the RRC reconfiguration message is associated with a handover for the AM DRB, and wherein the RRC reconfiguration message (the UE may perform the radio resource configuration procedure;  paragraph 0183; in addition, the RRC reconfigurarion  message indicates the PDCP entity is re-established; the RRC reconfiguration message includes mobility control information; paragraph 0184-0185) indicates a reset of a MAC entity and a re- establishment of a radio link control, RLC, entity (if the RRCConnectionReconfiguration message includes the measConfig, the UE may perform the measurement configuration procedure; paragraph 0149, 0184; paragraph 0124-0125).
	Regarding claim 13, Yi et al as modified discloses a user equipment (UE 10: a UE transmit/receive data via a PDSCH), wherein the PDCP re-establishment is performed with a security key change (the RRC reconfiguration message indicates change of security configuration including security key change; paragraph 0014-0015), and wherein the retransmission of the PDCP data is performed without a security key change (the security key and the header compression can also be changed at MeNB handover ; paragraph 0107-0108).
	Regarding claim 14, Yi et al as modified discloses a user equipment (UE 10: a UE transmit/receive data via a PDSCH), wherein the retransmission indication requests the UE (a UE comprising a receiver configured to receive a request message from a network, and a transmitter configured to transmit the transmission or reception timing information to the network; paragraph 0065, 0066) to perform the retransmission of the PDCP data is performed without a reset of robust header compression, ROHC (read as: PDCP Re-Establishment in UL Data Transfer Procedures: when upper layers request a PDCP re-establishment, the UE may reset the header compression protocol for uplink and start with an IR state in U-mode; paragraph 0107-0108).
Regarding claim 15, Yi et al as modified discloses a user equipment (UE 10: a UE transmit/receive data via a PDSCH), wherein the retransmission of the PDCP data (the RRC reconfigurarion  message indicates the PDCP entity is re-established; the RRC reconfiguration message includes mobility control information; paragraph 0184-0185) is performed for a bearer type change from a split DRB to master cell group, MCG, DRB or secondary cell group, SCG, DRB without a termination point change (if the RRCConnectionReconfiguration message includes the measConfig, the UE may perform the measurement configuration procedure; paragraph 0149, 0184; paragraph 0124-0125).
	 Regarding claim 16, Yi et al discloses an apparatus of a base station (eNodeB 20), comprising: at least one transceiver; and at least one processor coupled to the at least one transceiver and configured to: identify whether a packet data convergence protocol re-establishment for a data radio bearer (DRB) is required or not; if the PDCP re-establishment is required, transmit, to a user equipment (UE), a radio resource control (RRC) reconfiguration message (the RRC reconfiguration message includes mobility control information; the RRC-ConnectionReconfiguration message includes the radioResourceConfigDedicated, the UE may perform the radio resource configuration procedure; paragraph 0060, 0065, 0066) including a PDCP re-establishment indicator to perform the PDCP re-establishment for the DRB (perform an exchange of RRC signaling and MAC control element; PDCP Re-Establishment in UL Data Transfer Procedures: when upper layers request a PDCP re-establishment, the UE may reset the header compression protocol for uplink and start with an IR state in U-mode, and apply the ciphering algorithm and key provided by upper layers during the re-establishment procedure ; paragraph 0107-0108); and if the PDCP re-establishment is not required, transmit, to the UE, a RRC reconfiguration message without the PDCP re-establishment indicator (perform an exchange of RRC signaling and MAC control element; PDCP Re-Establishment in UL Data Transfer Procedures: when upper layers request a PDCP re-establishment, the UE may reset the header compression protocol for uplink and start with an IR state in U-mode, and apply the ciphering algorithm and key provided by upper layers during the re-establishment procedure ; paragraph 0107-0108). In addition, if the received RRCConnectionReconfiguration includes the sCellToReleaseList, the UE may perform SCell release; if the RRCConnectionReconfiguration message includes the radioResourceConfigDedicated, the UE may perform the radio resource configuration procedure;  paragraph 0183; in addition, the RRC reconfigurarion  message indicates the PDCP entity is re-established; the RRC reconfiguration message includes mobility control information; paragraph 0110, 0124, 0130, 0182, 0221). Note that the security key and the header compression can also be changed at MeNB handover; the PDCP PDUs stored in the reordering buffer are ciphered with old security key and compressed with old header compression (paragraph 0189). Furthermore, the MAC layer of a second layer provides a service to a radio link control layer of a higher layer via a logical channel. The RLC layer of the second layer supports reliable data transmission. A function of the RLC layer may be implemented by a functional block of the MAC layer (paragraph 0053-0054). 
However, Yi et al does not specifically teach that the RRC reconfiguration message without the PDCP re-establishment indicator indicates, based on a retransmission indication, a retransmission of PDCP data for the DRB that have not been acknowledged.
On the other hand, Yamada, from the same field of endeavor, discloses a UE 102 that receives an RRC connection reconfiguration message that includes a connection control message. The connection control message may indicate whether a dedicated RACH preamble identity (a random access preamble identity) is included in the connection control message (whether a dedicated RACH preamble is indicated in the connection control message). If the connection control message includes a dedicated RACH preamble identity, the UE 102 may perform a non-contention-based random-access procedure. By comparison, if the connection control message does not include a dedicated RACH preamble identity, the UE 102 may perform a contention-based random-access procedure (col. 50, lines 50-65). In response to an RRC connection reconfiguration message including the connection control message, the UE 102 may perform a random-access procedure. The RRC connection reconfiguration message (RRCConnection reconfiguration) may carry a handover command . The RRC connection reconfiguration message (RRCConnection reconfiguration) may also carry a connection control message (col. 8, line 66-col. 9, line 22; col. 9, lines 24-60). Furthermore, the eNB module 182 may also generate a RRC connection reconfiguration message to be signaled to the UE 102. The RRC connection reconfiguration  message may or may not include a handover command and a connection control message. For instance, the eNB 160 may receive the handover command and the connection control message from another eNB as a transparent container. The eNB 160 may generate an RRC connection reconfiguration message that may include the received transparent container and may send the RRC connection reconfiguration message to the UE 102 (col. 15, lines 6-60). If the RRC connection reconfiguration message includes a handover command (MobilityControlInfo), the UE 102 may perform a handover procedure. In the handover command, a dedicated RACH preamble may be included (col. 17, lines 1-26). In addition, the control plane protocol stock for the UE 1002 may include PDCP 1039a, RLC 1041a, MAC 1043a and PHY 1045a sublayers (col. 21, lines 24-36; col. 21, line 62-col. 22, line 6). Furthermore, the RRC connection reconfiguration  message that includes a handover command may direct the UE 102 to perform a handover in a radio connection. Performing a handover may include updating a C-RNTI of the UE 102. For example, if the UE 102 is in an RRC_CONNECTED state, the C-RNTI may be changed (updated) at a handover procedure (col. 27, line 48-col. 28, line 29; col. 29, line 25-col. 30, line 24). It is shown above that, Yamada teaches that the RRC reconfiguration message without the PDCP re-establishment indicator indicates, based on a retransmission indication, a retransmission of PDCP data for the DRB that have not been acknowledged.
Zhang et al also discloses a communication module that may include PDCP circuitry to identify, generate, or interpret one or more PDCP packets or signals, where the PDCP circuitry may be configured to perform reordering of PDCP packets (paragraph 0021, 0100). Note that the reordering process is based on a PDCP reordering indication received from the MeNB in a radio resource control signal, a medium access control element, or a physical layer signal. The PDCP circuitry is further to initiate a timer related to the reordering process; and stop the reordering process upon expiration of the timer (paragraph 0076-0077, 0094-0095). Furthermore, the UE 205 may provide the indication in a PDCP status report. For instance, the PDCP status report may be configured based on an information element (IE) received by the UE 205 from an entity of the core network. The information element (IE) may be called “PDCP-Config” and may be used to configure a periodic transmission by the UE 205 of a PDCP status report to the MeNB 215. The PDCP-Config IE, may include an indication of a timer that may be referred to as a “prohibit timer “(paragraph 0032, 0034). In addition, the MeNB 215 may include the PDCP status report request in an RRC signal, a MAC CE, or a physical layer signal. The RRC signal could include, for example, an RRCConnectionReconfiguration message, which may trigger the UE 205 to disconnect from the SeNB 225 (paragraph 0035, 0036, 0039, 0042). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Zhang to the modified system of Yamada and Yi in order to provide a method for allowing a user equipment to identify parameters related to a PDCP reordering process for the purpose of processing a PDCP reordering function in a dual connectivity system.
	Regarding claim 17, Yi et al as modified discloses an apparatus of a base station (eNodeB 20), wherein the DRB is an acknowledge mode, AM, DRB, wherein the RRC reconfiguration message with or without the PDCP re-establishment indicator is associated with a handover for the AM DRB, and wherein the RRC reconfiguration message (the UE may perform the radio resource configuration procedure;  paragraph 0183; in addition, the RRC reconfigurarion  message indicates the PDCP entity is re-established; the RRC reconfiguration message includes mobility control information; paragraph 0184-0185) with or without the PDCP re-establishment indicator indicates a reset of a MAC entity and a re-establishment of a radio link control, RLC, entity (if the RRCConnectionReconfiguration message includes the measConfig, the UE may perform the measurement configuration procedure; paragraph 0149, 0184; paragraph 0124-0125). 
	Regarding claim 18, Yi et al as modified discloses an apparatus of a base station (eNodeB 20), wherein the PDCP re-establishment is triggered with a security key change (the RRC reconfiguration message indicates change of security configuration including security key change; paragraph 0014-0015), and wherein the retransmission of the PDCP data is triggered without a security key change (the security key and the header compression can also be changed at MeNB handover ; paragraph 0107-0108).
	Regarding claim 19, Yi et al as modified discloses an apparatus of a base station (eNodeB 20), wherein the retransmission indication requests the UE (a UE comprising a receiver configured to receive a request message from a network, and a transmitter configured to transmit the transmission or reception timing information to the network; paragraph 0065, 0066) to perform the retransmission of the PDCP data is performed without a reset of robust header compression, ROHC (read as: PDCP Re-Establishment in UL Data Transfer Procedures: when upper layers request a PDCP re-establishment, the UE may reset the header compression protocol for uplink and start with an IR state in U-mode; paragraph 0107-0108).
Regarding claim 20, Yi et al as modified discloses an apparatus of a base station (eNodeB 20), wherein the retransmission of the PDCP data (the RRC reconfigurarion  message indicates the PDCP entity is re-established; the RRC reconfiguration message includes mobility control information; paragraph 0184-0185) is triggered for a bearer type change from a split DRB to master cell group, MCG, DRB or secondary cell group, SCG, DRB without a termination point change (if the RRCConnectionReconfiguration message includes the measConfig, the UE may perform the measurement configuration procedure; paragraph 0149, 0184; paragraph 0124-0125).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641